
	

114 HR 518 IH: First Responder Medical Device Tax Relief Act
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 518
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Turner (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt certain emergency medical devices from the
			 excise tax on medical devices, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the First Responder Medical Device Tax Relief Act. 2.Repealing first responders emergency medical equipment tax (a)In generalParagraph (2) of section 4191(b) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (C), by redesignating subparagraph (D) as subparagraph (E), and by inserting after subparagraph (C) the following new subparagraph:
				
 (D)qualified emergency medical devices, and. (b)Qualified emergency medical deviceSubsection (b) of section 4191 of such Code is amended by adding at the end the following new paragraph:
				
 (3)Qualified emergency medical deviceThe term qualified emergency medical device means any medical device of a type furnished by first responders or ambulance services in providing out-of-hospital or pre-hospital care, or transport to a medical care facility, for individuals—
 (A)with illnesses, injuries, or other medical emergencies, or (B)in need of medical transport, extrication, or evacuation..
			(c)Certain exemptions made applicable
 (1)The last sentence of subsection (a) of section 4221 of such Code is amended by striking (4),. (2)The last sentence of paragraph (2) of section 6416(b) of such Code is amended by striking (C),.
 (d)Effective dateThe amendments made by this section shall apply to sales after December 31, 2014.  